DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azmat et al. (U.S. Pat. App. Pub. No. 2016/0111341).
(21) a first transistor (NO LABEL) comprising: a first active region (NO LABEL) extending in a first direction; and 
a first gate electrode (G1) positioned on the first active region (NO LABEL) and extending in a second direction different from the first direction; 
a second transistor (NO LABEL) comprising: a second active region (NO LABEL) extending in the first direction and parallel to the first active region (NO LABEL); and 
a second gate electrode (G4) positioned on the second active region (NO LABEL) extending in the second direction, wherein the first gate electrode (V1) and the second gate electrode (G4) comprise polycrystalline silicon gate electrodes; 
a first conductive via (V1) disposed on the first gate electrode (G1) and electrically connected to the first gate electrode (G1); 
a second conductive via (V4) disposed on the second gate electrode (G4) and electrically connected to the second gate electrode (G4); and 
a connection line (NL1) electrically connecting the first conductive via (V1) and the second conductive via (V4);
a first metal-over-poly layer (CB1) positioned between the first gate electrode (G1) and the first conductive via (V1) to electrically connect the first gate electrode (G1) and the first conductive via (V1); and
a second metal-over-poly layer (CB4) positioned between the second gate electrode (G4) and the second conductive via (V4) to electrically connect the second gate electrode (G4) and the second conductive via (V4),
wherein the first transistor (NO LABEL) and the first conductive via (V1) and the second transistor (NO LABEL) and the second conductive via (V4) are arranged mirror-symmetrically with respect to a symmetry plane (see Figure 2B); 
(24) wherein the first gate electrode (G1) and the second electrode (G4) are connected to each other along the second direction (see Figure 2B); 
(25) wherein the first gate electrode (G1) and the second electrode (G4) are separated from each other (see Figure 8); 
(26) wherein the first conductive via (V1) is positioned on the first gate electrode (G1) within an area overlapping the first active region (NO LABEL), and the second conductive via (V4) is positioned on the second gate electrode (G4) within an area overlapping the second active region (NO LABEL) (see Figure 8). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Azmat et al. (U.S. Pat. App. Pub. No. 2016/0111341) in view of Labonte et al. (U.S. Pat. App. Pub. No. 2013/0200441).
Azmat discloses, as seen in Figure 8, a semiconductor device having 
(27) comprising a pair of a first transistor (NO LABEL1) and a second transistor (NO LABEL), the first transistor (NO LABEL) comprising a first gate electrode (G1), the second transistor (NO LABEL) comprising a second gate electrode (G4); 
a first conductive via (V1) electrically connected to the first gate electrode (G1); 
a second conductive via (V4) electrically connected to the second gate electrode (G4); and 
a connection line (NL1) electrically connecting the first conductive via (V1) and the second conductive via (V4), wherein the first transistor (NO LABEL) and the first conductive via (V1) and the second transistor (NO LABEL) and the second conductive via (V4) are arranged mirror-symmetrically with respect to a symmetry plane (see Figure 8).
Azmat teaches the above outlined features except for selecting specifically semiconductor device as a complementary metal-oxide-semiconductor (CMOS) transistor; wherein the first transistor is a p-type metal-oxide-semiconductor (PMOS) transistor and the second transistor is an n-type metal-oxide-semiconductor (NMOS) transistor; wherein the first transistor further comprises a first active region, the second transistor further comprises a second active region, the first conductive via overlaps the first active region, and the second conductive via overlaps the second active region.  However, Labonte discloses, as seen in Figures 5-18, an integrated circuit having (27)….. a complementary metal-oxide-semiconductor (CMOS) transistor (NO LABEL) (see Figures 5-18); (28) wherein the first transistor (42-1) is a p-type metal-oxide-semiconductor (PMOS) transistor and the second transistor (42-2) is an n-type metal-oxide-semiconductor (NMOS) transistor (see [0012]); (29) wherein the first transistor (42-1) further comprises a first active region (NO LABEL), the second transistor (42-2) further comprises a second active region (NO LABEL), the first conductive via (44) overlaps the first active region (NO LABEL), and the second conductive via (47) overlaps the second active region (NO LABEL) (see Figures 5-18). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Azmat and Labonte since it has been held to be within the general skill of a worker in the art to select a known semiconductor device, CMOS, on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Labonte. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest an integrated circuit structure inter alia the limitations “…connection line comprising: a pair of first connection wires disposed on and electrically connecting the first conductive via and the second conductive via, respectively; a pair of third conductive vias disposed on and electrically connected to the pair of first connection wires, respectively; and a second connection wire disposed on and electrically connected to the pair of third conductive vias,…….” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see 2 pages, filed July 15, 2022, with respect to the rejection(s) of claim(s) 21 and 24-29 under of Labonte et al. (U.S. Pat. App. Pub. No. 2013/0200441) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Azmat et al. (U.S. Pat. App. Pub. No. 2016/0111341).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 25, 2022